Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1489 Page 1 of 15



  1    Carolyn H. Cottrell (SBN 166977)
       David C. Leimbach (SBN 265409)
  2    Scott L. Gordon (SBN 319872)
       SCHNEIDER WALLACE
  3    COTTRELL KONECKY
       WOTKYNS LLP
  4    2000 Powell Street, Suite 1400
       Emeryville, California 94608
  5    Telephone: (415) 421-7100
       Facsimile: (415) 421-7105
  6    ccottrell@schneiderwallace.com
       dleimbach@schneiderwallace.com
  7    sgordon@schneiderwallace.com
  8    [Additional Counsel Listed on Next Page]
  9    Attorneys for Plaintiffs and the Putative
       Collective and Classes
 10

 11

 12
                                      UNITED STATES DISTRICT COURT
 13
                                     SOUTHERN DISTRICT OF CALIFORNIA
 14

 15
        VLADIMIR AMARAUT, on behalf of Case No. 3:19-cv-00411-WQH-AHG
 16     himself and all others similarly situated,
        et al.,                                    JOINT MOTION REGARDING
 17                                                PRODUCTION OF CONTACT
                    Plaintiffs,                    INFORMATION FOR THE CLASS
 18
                  v.
 19                                                        Judge: Hon. William Q. Hayes
        SPRINT/UNITED MANAGEMENT                           Magistrate Judge: Hon. Allison H.
 20     COMPANY,
                                                                 Goddard
 21                         Defendant.
                                                           Date Action Filed: February 28, 2019
 22

 23

 24

 25

 26

 27

 28
       _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                  Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1490 Page 2 of 15



  1    Gregg I. Shavitz (pro hac vice)
  2    Michael Palitz (pro hac vice)
       Tamra C. Givens (pro hac vice)
  3    SHAVITZ LAW GROUP, P.A.
  4    951 Yamato Road, Suite 285
       Boca Raton, Florida 33431
  5    Telephone: (800) 616-4000
  6    Facsimile: (561) 447-8831
       gshavitz@shavitzlaw.com
  7    tgivens@shavitzlaw.com
  8    mpalitz@shavitzlaw.com

  9    Attorneys for Plaintiffs and the Putative
       Collective and Classes
 10

 11
       EMILY T. PATAJO, Bar No. 250212
 12    epatajo@littler.com
 13    LITTLER MENDELSON, P.C.
       2049 Century Park East, 5th Floor
 14    Los Angeles, California 90067.3107
 15    Telephone: 310.553.0308
       Facsimile: 310.553.5583
 16

 17    HOVANNES G. NALBANDYAN, Bar No. 300364
       hnalbandyan@littler.com
 18    LITTLER MENDELSON, P.C.
 19    633 West 5th Street, 63rd Floor
       Los Angeles, CA 90071
 20    Telephone: 213.443.4300
 21
       Attorneys for Defendant
 22 SPRINT/UNITED MANAGEMENT COMPANY

 23

 24

 25

 26

 27

 28
       _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1491 Page 3 of 15



  1            Plaintiffs Vladimir Amaraut, Katherine Almonte, Corbin Beltz, Kristopher
  2 Fox, Dylan McCollum, and Quinn Myers, on behalf of themselves and all others

  3 similarly situated (“Plaintiffs”), and Defendant Sprint/United Management Company

  4 (“Defendant”), by and through their attorneys of record, present this joint submission

  5 on the parties’ discovery dispute.

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
       _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1492 Page 4 of 15



  1                                      PLAINTIFFS’ POSITION
  2            The Court held a pre-motion discovery conference on December 6, 2019.
  3 During that call, the Court made clear that it was strongly inclined to compel this

  4 contact information pursuant to Williams v. Superior Court, 3 Cal. 5th 531, 544 (Cal.

  5 2017) – and indeed, decades of California state and federal decisions that preceded it.

  6 Defendant was specifically instructed to explain why, pursuant to Williams, it should

  7 not be compelled to produce this information.                      Rather than heed the Court’s
  8 unequivocal instructions, Defendant ignored them, and simply asks this Court to

  9 disregard Williams because it is not binding on this Court. The Court should compel

 10 all requested contact information for this reason alone.

 11            The Court’s tentative view that Defendant is required to produce this
 12 information pursuant to Williams and the cases that preceded it is correct.1 Contact

 13 information is generally permitted because “were plaintiff also able to contact these

 14 [putative class members] and learn of their experiences, he could improve his chances

 15 of marshalling a successful class action,” “thus perhaps ultimately benefiting some, if

 16 not all, those customers.” Pioneer Electronics, 40 Cal. 4th at 374; see also

 17 Campanelli v. Image First Healthcare Laundry Specialists, Inc., 2017 U.S. Dist.

 18 LEXIS 106394, at *16 (N.D. Cal. 2017) (pre-certification discovery of putative class

 19 members’ contact information is generally permitted and is required after conditional

 20

 21   1
        See Williams v. Superior Court, 3 Cal. 5th 531, 544 (Cal. 2017) (“the default
 22   position is that such information is within the proper scope of discovery, an essential
      first step to prosecution of any representative action”); see also, id. (“Contact
 23   information regarding the identity of potential class members is generally
 24   discoverable, so that the lead plaintiff may learn the names of other persons who
      might assist in prosecuting the case. Such potential class members will often qualify
 25   as ‘percipient witnesses,’ whose contact information the discovery statutes explicitly
 26   make a proper subject of discovery Limiting discovery would grant the defendant a
      monopoly on access to its customers or employees and their experiences and
 27   artificially tilt the scales in the ensuing litigation”) (citing Pioneer Electronics USA,
 28   Inc. v. Superior Court, 40 Cal 4th 360 (2007) (internal citations omitted).
          _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1493 Page 5 of 15



  1 certification); Deane v. Fastenal Co., No. C 11-00042 SI, 2011 U.S. Dist. LEXIS

  2 131178, at *15 (N.D. Cal. Nov. 14, 2011) (citing Stone v. Advance America, 2009

  3 U.S. Dist. LEXIS 112968 (S.D. Cal. 2009) (“The Court has now conditionally

  4 certified the class. Plaintiffs, as fiduciaries to putative class members, are entitled to

  5 the contact information in order to properly investigate their claims.”); Adams v.

  6 Inter-Con Sec. Sys., 242 F.R.D. 530, 543 (N.D. Cal. 2007).

  7            As this Court further noted during the pre-motion conference, withholding
  8 contact information is prejudicial to potential opt-in plaintiffs whose statutes of

  9 limitations continue to run until they receive notice and join the lawsuit.2 The need

 10 for this information is particularly acute in this case, where Defendant has engaged in

 11 a pattern of extraordinary gamesmanship and willful violations of the Court’s Order

 12 on conditional certification. See ECF 64.3 All of this misconduct was undertaken in

 13 furtherance of a single goal: to prevent the Class and Collective from knowing their

 14 rights are at issue until it could conclude a reverse-auction and attempt to wipe out

 15 the Class and Collective’s claims through a separate proceeding, without Plaintiffs’

 16

 17   2
        The discoverable contact information includes phone numbers of both Class and
 18   Collective members. See, e.g., Beattie v. TTEC Healthcare Sols., Inc., No. 1:18-cv-
      03098-RM-NRN, 2019 U.S. Dist. LEXIS 111411, at *5,7 (D. Co. July 3, 2019);
 19
      Mondragon v. Scott Farms, Inc., No. 5:17-CV-00356-FL, 2019 U.S. Dist. LEXIS
 20   19896, at *38-39 (E.D. Cal. Feb. 7, 2019); Camara v. Mastro’s Rests. LLC, 340 F.
      Supp. 3d 46 (D.C. 2018); Butler v. TFS Oilfield Servs., LLC, No. SA-16-CV-1150-
 21
      FB, 2017 U.S. Dist. LEXIS 218126, at * 19-20 (Sept. 26, 2017); Knox v. Jones, 208
 22   F. Supp. 3d 954 (S.D. Ind. 2016); Bhumithanarn v. 22 Noodle Mkt. Corp., No. 14-cv-
 23
      3624, 2015 U.S. Dist. LEXIS, at *12 (S.D.N.Y. July 13, 2015); Sharma v. Burberry
      Ltd., 52 F. Supp. 3d 443 (E.D.N.Y. 2014); McKinzie v. Westlake Hardware, No. 09-
 24   0796, 2010 U.S. Dist. LEXIS 58078, at *14 (W.D. Mo. June 11, 2010).
      3
 25
        This pervasive misconduct includes, but is certainly not limited to, (a) delaying
      meaningful progress of these proceedings for almost a year, (b) refusing to produce
 26   thousands of Collective member’s contact information to the notice administrator
 27
      without any explanation, (c) refusing to produce any contact information until a
      month after it was required to be produced, and (d) then refusing to produce email
 28   addresses for the overwhelming majority of the Collective.
          _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1494 Page 6 of 15



  1 knowledge.              See ECF 60, 61. Making matters worse, while Defendant was
  2 conducting these secretive and collusive settlement discussions, because Defendant

  3 globally failed to abide by the terms of conditional certification, incomplete and

  4 insufficient notice dissemination has now begun. Many Collective members are not

  5 even receiving notice. And for those Collective members who are receiving notice,

  6 the overwhelming majority are not receiving sufficient notice, because they are not

  7 receiving notice via email. Accordingly, while the law requires production of this

  8 information without any reference to Defendant’s pervasive misconduct, the need for

  9 this information is particularly acute given Defendant’s conduct in this case.

 10            The only argument Defendant has ever advanced to support its refusal to
 11 produce Class and Collective member contact information is that California Public

 12 Utilities Code (Cal. Publ. Util. Code § 2891) requires consent of the subscriber to

 13 release subscriber information and call records. But Defendant is wrong.4 Indeed,

 14 even though this is the only argument Defendant has ever advanced prior to Plaintiff

 15 bringing this motion, when given the opportunity to explain itself in this brief,

 16 Defendant abandoned that argument.5 Instead, for the first time after months of

 17 meeting and conferring,6 Defendant now advances three new arguments in resisting

 18

 19
      4
          Cal. Publ. Util. Code § 2894; see also McArdle v. AT&T Mobility LLC, 2010 U.S.
 20 Dist. LEXIS 47099, at *16 (N.D. Cal. April 16, 2010)
      5
 21      Plaintiff makes these remarks as of December 19, 2019 – Plaintiffs’ final
      opportunity to edit their portion of this brief. In the version circulated by Defendant
 22   on December 18, 2019, Defendant did not make an argument that the California
 23   Public Utility Code precluded production of this information. Defendant, however,
      has been given the opportunity for one final round of edits, and Plaintiffs would
 24   hardly be surprised if Defendant changed its position yet again, now that Plaintiffs’
 25   section no longer explains why this argument is frivolous. Such gamesmanship would
      be entirely consistent with Defendant’s conduct in this case.
 26   6
        Defendant’s argument that Plaintiff has not adequately met and conferred over this
 27   issue is nonsensical and flat-out wrong. The parties have repeatedly discussed – via
      email and telephone –the production of this information.
 28
          _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1495 Page 7 of 15



  1 the production of this information.

  2            First, Defendant argues at length that phone numbers need not be produced
  3 prior to conditional certification, and that producing phone numbers to plaintiffs’

  4 counsel as part of conditional certification is not part of the parties’ agreement on

  5 conditional certification. Putting aside the fact that, given Defendant’s pervasive,

  6 ongoing, and willful violations of the Court’s Order on conditional certification, see

  7 ECF No. 64, Defendant has no standing whatsoever to complain that Plaintiff seeks

  8 something that is not spelled out in that agreement, Defendant misses the bigger

  9 point: This case is not at the pre-conditional certification stage. We are now in a

 10 post-certification world, and this is not just a collective proceeding – it features

 11 numerous Rule 23 classes as well. Defendant’s pre-conditional certification authority

 12 is simply irrelevant. The production of contact information is not about conditional

 13 certification. It concerns Plaintiff’s ability to conduct an investigation into this case

 14 by having basic informational access to percipient witnesses. As Plaintiffs already

 15 explained, particularly post-certification, production of contact information is

 16 required as a matter of course. See infra, fn. 2.

 17            Second, Defendant argues Plaintiffs should not obtain the full Class and
 18 Collective lists because they have not made a “prima facie showing” that the

 19 requirements of Rule 23 are met. Relatedly, Defendant argues Plaintiff should only

 20 receive information for the locations where Plaintiffs worked. Both arguments are

 21 contrary to the overwhelming weight of authority on these issues.7

 22

 23   7
        See Arredondo v. Sw. & Pac. Specialty Fin., Inc., 2019 U.S. Dist. LEXIS 200750
 24   (E.D. Cal. Nov. 18, 2019) (“A court is not required, however, to find a prima facie
 25
      showing under Rule 23 prior to authorizing pre-certification discovery”) (citing,
      Kaminske v. JP Chase Bank N.A., 2010 U.S. Dist. LEXIS 141514, (C.D. Cal. May
 26   21, 2010) ("[T]here is nothing in Doninger and Mantolete that suggests that a prima
 27
      facie showing is mandatory in all cases, and it very well may be the case that courts
      routinely do not require such a showing.”); Robinson v. The Chefs' Warehouse, 2017
 28   U.S. Dist. LEXIS 30701 (N.D. Cal. Mar. 3, 2017) ("Plaintiffs are not necessarily
          _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1496 Page 8 of 15



  1            Third, Defendant falsely claims that only the contact information for the
  2 California Class was requested. A cursory review of Plaintiffs’ discovery requests

  3 confirms the entire Collective was requested, which necessarily includes members of

  4 all Classes. See Pl.s’ Interrogatories 1 and 2. This information must be compelled –

  5 not only as a matter of law, but to protect the Classes and Collective from Defendant.

  6

  7
      required to make a prima facie showing in order to obtain information for the putative
  8 class."). “The Supreme Court has recognized the importance of permitting class

  9 counsel to communicate with potential class members for the purpose of gathering
      information, even prior to class certification." Guzman v. Chipotle Mexican Grill,
 10 Inc., 2018 U.S. Dist. LEXIS 198933 (N.D. Cal. Nov. 21, 2018) (citing Gulf Oil Co. v.

 11 Bernard, 452 U.S. 89, 102-03 (1981). Concerning the contact information of the
      putative class members, district courts in this Circuit have often found that "[a]s a
 12 general rule, before class certification has taken place, all parties are entitled to equal

 13 access to persons who potentially have an interest in or relevant knowledge of the
      subject of the action, but who are not yet parties." Wiegele v. FedEx Ground Package
 14 Sys., 2007 U.S. Dist. LEXIS 9444 (S.D. Cal. Feb. 8, 2007) (quoting Koo v. Rubio's

 15 Restaurants, Inc., 109 Cal.App.4th 719, 729, 135 Cal. Rptr. 2d 415 (2003)). For that
      reason, discovery of the putative class members' contact information is routinely
 16 allowed. See, e.g., Artis, 276 F.R.D. at 352 ("The disclosure of names, addresses, and

 17 telephone numbers is a common practice in the class action context."); Putnam v. Eli
      Lilly & Co., 508 F. Supp. 2d 812, 814 (C.D. Cal. 2007) ("[I]t seems to the Court that
 18 contact with [class members] could well be useful to the plaintiff to determine, at

 19 minimum, the commonality and typically prongs of Rule 23."); Willner v. Manpower,
      Inc., 2012 U.S. Dist. LEXIS 148902 (N.D. Cal. Oct. 16, 2012) (“discovery is likely
 20 warranted where it will resolve factual issues necessary for the determination of

 21 whether the action may be maintained as a class action, such as whether a class or set
      of subclasses exist.”). To deny discovery where it is necessary to determine the
 22 existence of a class or set of subclasses would be an abuse of discretion. Doninger v.

 23 Pac. Nw. Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977) (citing Kamm, 509 F.2d at
      210). "The better and more advisable practice for a District Court to follow is to
 24 afford the litigants an opportunity to present evidence as to whether a class action

 25 was maintainable. And, the necessary antecedent to the presentation of evidence is, in
      most cases, enough discovery to obtain the material, especially when the information
 26 is within the sole possession of the defendant." Id.; Algee v. Nordstrom, Imc., 2102

 27 U.S. Dist. LEXIS 62232 (N.D. Cal. May 3, 2012) (same); Herrera v. Fed. Express
      Corp., 2018 U.S. Dist. LEXIS 225842 (C.D. Cal. Sept. 10, 2018).
 28
       _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1497 Page 9 of 15



  1                                     DEFENDANT’S POSITION
  2            Plaintiffs move to compel two categories of information: 1) contact
  3 information for the nationwide Fair Labor Standard Act (“FLSA”) collective

  4 (“Collective List”); and 2) contact information for all Rule 23 classes (“Class Lists”).

  5       1. Plaintiffs’ Request for the Collective List Should Be Denied
  6            Defendant agreed to conditionally certify the collective for purposes of
  7 mediation, because among other things, Plaintiffs represented that the Collective List

  8 would be only be produced to the notice administrator. See Declaration of Hovannes

  9 Nalbandyan (“Nalbandyan Decl.”), ¶ 2. To the extent Plaintiffs’ intended to move to

 10 compel the Collective List, it was not conveyed to Defendant’s counsel prior to the

 11 Dec. 3, 2019 e-mail to Judge Goddard. Id. ¶¶ 3-7, 15, Exh. 1-6.8 This is a clear

 12 violation of local rule 26.1(a), and demonstrates bad faith. See supra, fn. 11.

 13            Had Plaintiffs relayed their intent to compel the production of the Collective
 14 List once the parties stipulated to conditional certification, Defendant would not have

 15 agreed to it – an agreement which saved Plaintiffs the burden, time, and expense of

 16 having to file a motion for conditional certification. Plaintiffs now demand

 17 production of the Collective List in complete contravention of the parties’ agreement.

 18            Further, Plaintiffs incorrectly claim that they are automatically entitled to the
 19 Collective List once conditional certification has been granted. The cases upon which

 20 they rely do not stand for that proposition. In many instances, as is the case here,

 21 post-certification production of a collective list solely to the notice administrator is

 22 sufficient. See, e.g., Syed v. M-I, L.L.C., 2014 WL 6685966, at *7–9 (E.D. Cal. Nov.

 23 26, 2014) (granting defendant’s request to disclose contact information to the

 24

 25   8
      The Court need look no further than the parties’ Joint Motion to Continue Case
 26 Management Dates (ECF 50-1, p. 3-4), where Plaintiffs’ counsel makes no mention

 27
    about pursuing contact information for the collective, and instead expressly asserts
    that the “[t]he only issue over the Parties had not yet agreed was the production of
 28 contact information for members of Rule 23 classes.” ECF 50-1, fn. 1. (emphasis)
          _______________________________________________________________________________
               JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                   Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
      4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1498 Page 10 of 15



   1 administrator only); Senne v. Kansas City Royals Baseball Corp., 2015 WL 6152476,

   2 at *18 (N.D. Cal. Oct. 20, 2015) (to protect the privacy of collective members,

   3 contact information was only provided to a claims administrator retained by

   4 plaintiffs); Ward v. Costco Wholesale Corp., 2010 WL 11507519, at *8 (C.D. Cal.

   5 Mar. 23, 2010) (finding production of names and addresses of potential collective

   6 action members to the claims administrator appropriate).

   7            Additionally, the collective members are in no way prejudiced by not having
   8 their contact information produced to Plaintiffs’ counsel.9 Defendant produced to the

   9 administrator a Collective List consisting of approximately 33,000 names10, job titles,

  10 home addresses, last four digits of social security numbers and personal e-mails that

  11 were reasonably available to be matched to collective members to the administrator.

  12 Nalbandyan Decl ¶¶ 8-12.

  13            Plaintiffs’ contention that Defendant could have voluntarily produced the
  14 phone numbers of collective members who are Defendant’s subscribers is wholly

  15 inaccurate. Defendant has consistently apprised Plaintiffs that Defendant is not

  16 legally permitted to voluntarily produce cell phone numbers under the Customer

  17 Proprietary Network Information (“CPNI”) and the California Public Utilities Code

  18 (“CPUC”). Nalbandyan Decl ¶ 3, Ex. 1. Specifically, Defendant has repeatedly

  19 informed Plaintiff that it cannot produce phone numbers for its subscriber employees

  20 without prior consent or court order. 11

  21            Moreover, phone numbers are not ordinarily produced for purposes of
  22 conditional certification when other channels for dissemination exist. See Nalbandyan

  23

  24

  25
       Plaintiffs also cite to cases in their fn. 2 do not contain any 9th circuit cases, and
       9

  26 therefore are not controlling authority.
     10
  27
        To the extent names were precluded from the list (~2,100), they were done so
     pursuant to the Court’s Order. See ECF 48, 6:11-17. It’s disingenuous for Plaintiffs to
  28 omit this point. See Nalbandyan Decl., ¶ 17, Ex. 11.
           _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1499 Page 11 of 15



   1 Decl., ¶ 16, Ex. 10. In fact, Plaintiffs’ counsel in this matter are fully aware that in a

   2 prior collective action (“Guilbaud”) where they were counsel – involving the same

   3 parties, claims and allegations as in this matter – the court denied dissemination of

   4 opt in notices through phone numbers. See id. In Guilbaud, as is the case here again,

   5 Plaintiffs have not provided reasonable grounds for justifying production of phone

   6 numbers. Plaintiffs are trying again to get phone numbers as they did in Guilbaud,

   7 but they are not entitled to them.

   8            Last, Plaintiffs failed to properly meet and confer pursuant to Court’s Local
   9 Rule 26.1(a). Here, Plaintiffs did not telephonically meet and confer with Defendant

  10 regarding their intention to move to compel the production of the Collective List or

  11 the Class Lists. Nalbandyan Decl., ¶¶ 3-7, 15. Particularly telling, they do not even

  12 address this issue in the body of their position.12 Plaintiffs’ request should be denied

  13 based on this failure alone to comply with the Local Rules.

  14     2. Plaintiffs’ Request for the California Rule 23 Class List Should Be Denied
  15          Per the Court’s instructions, Defendant hereby sets forth reasons as to why
  16 Williams v. Superior Court, 3 Cal. 5th 531, 544 (2017) (Williams) does not entitle

  17 Plaintiffs to the class and collective lists.             Williams is inapposite here because it
  18 applies to PAGA discovery in state court, not collective or class-wide discovery.

  19 More importantly, Williams is not binding on federal courts. See Goro v. Flowers

  20 Foods, Inc., No. 17-CV-02580-JLS-JLB, 2018 WL 3956018, at *6 (S.D. Cal. Aug.

  21 17, 2018). In Goro, the Southern District considered plaintiffs’ argument that

  22

  23   11
          Plaintiffs’ citation to McArdle v. AT&T Mobility LLC, 2010 U.S. Dist. LEXIS
  24   47099, at *16 (N.D. Cal. April 16, 2010) support this position.
       12
  25
          Notably, Plaintiffs have not included a “Certificate of Compliance” or
       declaration with this motion certifying Plaintiffs compliance with local rule
  26   26.1(a). As this is a discovery motion, the parties are required to confer by telephone
  27
       before bringing a motion. The rule clearly outlines that “under no circumstances may
       the parties satisfy the meet and confer requirement by exchanging written
  28   correspondence.” See SD L.R. 26.1(a) (emphasis added).
        _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1500 Page 12 of 15



   1 plaintiffs in PAGA and class actions are generally allowed to discover contact

   2 information for putative class members. However, the Goro court still applied

   3 Federal Rules of Civil Procedure, Rule 26(b) noting that “[i]n federal court, the

   4 Federal Rules of Civil Procedure govern the scope of discovery.” See 2018 WL

   5 3956018, at *6–7. Further, it determined “[t]hat [the Williams court’s] analysis of the

   6 relevancy of other employees’ contact information is persuasive, but not binding,

   7 authority as it analyzed the relevancy of this information under the California Code of

   8 Civil Procedure.” Id. at *6, n.8.

   9            Secondly, in instances where Plaintiffs seek pre-certification discovery, they
  10 bear the burden either to make a prima facie showing that Rule 23 class action

  11 requirements are satisfied or to show “that discovery is likely to produce

  12 substantiation of the class allegations.” See Sansone v. Charter Commc'ns, Inc., No.

  13 17-CV-01880-WQH-JLB, 2019 WL 460728, at *7 (S.D. Cal. Feb. 6, 2019).

  14 Plaintiffs have not made such a showing.

  15            Here, Plaintiffs engaged in written discovery to which Defendant has produced
  16 over 2,500 pages of relevant company-wide policies, procedures and documents

  17 pertaining to Plaintiff. However, Plaintiffs have not presented any evidence through

  18 declaration, interrogatory responses, or otherwise that substantiate company-wide

  19 violations, which is necessary to justify the production of the entire class list. Under

  20 these circumstances, district courts, including in the Southern District of California,

  21 have limited pre-certification discovery to locations where plaintiffs have worked.

  22 Silva v. Avalonbay Communities, Inc., 2015 U.S. Dist. LEXIS 180515, 2015 WL

  23 11438549, at *2 (C.D. Cal. Sept. 2, 2015) (limiting discovery to the facility where

  24 plaintiff worked and noting that plaintiff "presented no evidence, through declaration,

  25

  26

  27

  28
        _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1501 Page 13 of 15



   1 interrogatory response or otherwise, that any other employee experienced the same

   2 treatment as he alleges he suffered . . . at any or all of its facilities").13

   3            Accordingly, to the extent any information is provided, production should be
   4 limited to Plaintiff Vladimir Amaraut’s workplace and the production of the limited

   5 class list should include safeguards regarding communications with the putative class

   6 members. See, e.g., Benedict v. Hewlett-Packard Co., No. 13-CV-0119-LHK, 2013

   7 WL 3215186, at *3 (N.D. Cal. June 25, 2013) (ordering plaintiff’s counsel to “inform

   8 each potential putative class member contacted by Plaintiff that he or she has a right

   9 not to talk to counsel and that, if he or she elects not to talk to counsel, Plaintiff’s

  10 counsel will terminate the contact and not contact them again.”).

  11     3. Plaintiffs’ Request for Non-California Rule 23 Class Lists Should Be Denied
  12            Plaintiffs attempt to circumvent discovery rules in demanding production of
  13 contact information for non-California individuals. Plaintiffs cannot compel

  14 production of the non-California Rule 23 Class Lists because they have not formally

  15 propounded written discovery for it. To the extent counsel requested contact

  16 information for class members, it was                strictly limited to retail employees within
  17 California. Nalbandyan Decl., ¶ 14, Exs. 8, 9. Additionally, similar to the Collective

  18 List, Plaintiffs have not engaged in appropriate conferral efforts pursuant to L.R.

  19 26.1(a) for the non-Rule 23 classes. Id.., ¶15. Lastly, Plaintiffs argument that requests

  20 for the collective necessarily include the other Rule 23 classes is, as the New York

  21 class has a 6-year statute of limitation, whereas FLSA is 3 years. Id. ¶ 14, Exs. 8, 9.

  22 Based on the foregoing, this request and the motion in its entirety, should be denied.

  23

  24

  25   13
       See, e.g., Nguyen v. Baxter Healthcare Corp., 275 F.R.D. 503, 508 (C.D. Cal.
     2011); Coleman v. Jenny Craig Inc., No. 11-CV-1301-NMAD, 2013 WL 2896884, at
  26 *8 (S.D. Cal. June 12, 2013); Martinet v. Spherion Atl. Enters., LLC., No. 07cv2178
     W(AJB), 2008 U.S. Dist. LEXIS 48113, at *2 (S.D. Cal. June 20, 2008). But cf.
  27 Dittmar v. Costco, 2016 WL 7188231, at *4 (S.D. Cal. Dec. 12, 2016) (permitting
     some discovery beyond Plaintiff's work location where there were statements,
  28 declarations, and deposition testimony concerning violations in multiple regions).
        _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1502 Page 14 of 15



   1                                                  Respectfully submitted,
   2    Date: December 20, 2019                        /s/ David C. Leimbach
   3                                                   Carolyn H. Cottrell
                                                       Scott L. Gordon
   4                                                   David C. Leimbach
   5                                                   SCHNEIDER WALLACE
                                                       COTTRELL KONECKY WOTKYNS LLP
   6

   7                                                   Gregg I. Shavitz (pro hac vice)
                                                       Michael Palitz (pro hac vice)
   8                                                   Tamra C. Givens (pro hac vice)
   9                                                   SHAVITZ LAW GROUP, P.A.

  10                                                   Attorneys for Plaintiffs and the Putative
  11                                                   Collective and Classes

  12
        Date: December 20, 2019                        /s/ Emily T. Patajo
  13
                                                       Emily T. Patajo
  14                                                   Hovannes G. Nalbandyan
                                                       LITTLER MENDELSON, P.C.
  15

  16                                                   Attorneys for Defendant
                                                       Sprint/United Management Company
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
        _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
Case 3:19-cv-00411-WQH-AHG Document 69 Filed 12/20/19 PageID.1503 Page 15 of 15



   1                                   SIGNATURE ATTESTATION
   2            I hereby attest that all signatories listed above, on whose behalf this joint
   3 motion is submitted, concur in the filing’s content and have authorized the filing.

   4 Dated: December 20, 2019                         /s/ David C. Leimbach
   5                                                  David C. Leimbach

   6

   7
                                       CERTIFICATE OF SERVICE
   8
                I hereby certify that I electronically filed the foregoing document with the
   9
       Clerk of the Court for the United States District Court, Southern District of
  10
       California, by using the Court’s CM/ECF system on December 20, 2019.
  11
                I certify that all participants in the case are registered CM/ECF users and that
  12
       service will be accomplished by the Court’s CM/ECF system.
  13
       Dated: December 20, 2019                       /s/ David C. Leimbach
  14                                                  David C. Leimbach
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
        _______________________________________________________________________________
                JOINT MOTION REGARDING PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                    Amaraut, et al. v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
       4825-3787-6143.1 099449.1010
